IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                             April 2, 2009
                                     No. 07-60968
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

SALIM HABIB

                                                   Petitioner

v.

ERIC H HOLDER, JR, U S ATTORNEY GENERAL

                                                   Respondent


                        Petition for Review of an Order of the
                           Board of Immigration Appeals
                                 BIA No. A78 881 588


Before SMITH, STEWART, and SOUTHWICK, Circuit Judges.
PER CURIAM:*
       Salim Habib, a native and citizen of Pakistan, petitions for review of the
Board of Immigration Appeals’s (BIA) denial of his motion to reopen his
proceedings to apply for an adjustment of status. The BIA determined that
Habib’s motion to reopen was untimely. See 8 C.F.R. § 1003.2(c)(2).
       This court reviews the denial of a motion to reopen “under a highly
deferential abuse of discretion standard.” Manzano-Garcia v. Gonzales, 413 F.3d
462, 469 (5th Cir. 2005). “Such discretion is not to be disturbed ‘so long as it is

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                  No. 07-60968

not capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so aberrational that it is arbitrary rather than the result of any
perceptible rational approach.’” Id. (quoting Pritchett v. INS, 993 F.2d 80, 83 (5th
Cir. 1993)). Habib has not shown that he can meet this high standard.
      The petition for review is DENIED, and the motion to dismiss for lack of
jurisdiction is also DENIED.




                                         2